ACCEPTED
                                                                                                 03-14-00397-CV
                                                                                                         5454202
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            5/28/2015 2:20:11 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                No. 03-14-00397-CV
               ____________________________________________________
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
                           In the Court of Appeals                       AUSTIN, TEXAS
                        for the Third Judicial District              5/28/2015 2:20:11 PM
                                                                       JEFFREY D. KYLE
                                Austin, Texas                                Clerk
               ____________________________________________________

                          American Multi-Cinema, Inc.,
                                            Appellant/Cross-Appellee,

                                            v.

Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
        Ken Paxton, Attorney General of the State of Texas,
                                           Appellees/Cross-Appellants.
               ____________________________________________________

                  On Appeal from the 200th Judicial District Court
                               Travis County, Texas
               ____________________________________________________

        Appellees’/Cross-Appellants’ Second Unopposed Motion for
         Extension of Time to File a Motion for Rehearing and/or
                   Motion for Reconsideration En Banc
               ____________________________________________________

To the Honorable Third Court of Appeals:

      Appellees/Cross-Appellants Glenn Hegar, Comptroller of Public Accounts of

the State of Texas, and Ken Paxton, Attorney General of the State of Texas, file this

second unopposed motion under Rule 49.8 and 10.5(b) requesting that the time for

filing a motion for rehearing and/or reconsideration en banc be extended for seven

Appellees’/Cross-Appellants’ Second Unopposed Motion for Extension of Time to File
Motion for Rehearing and/or Motion for Reconsideration En Banc               Page 1
additional days, from May 29, 2015 (the current due date) to June 5, 2015, and in

support show as follows:

1.    The Court rendered judgment on April 30, 2015.

2.    Per Tex. R. App. P. 49.1, Appellees’/Cross-Appellants’ motion for rehearing

and/or reconsideration en banc was due within 15 days of the Court’s judgment on

May 15, 2015.

3.    Per Tex. R. App. P. 49.8, Appellees/Cross-Appellants timely requested an

additional 14 days to file a motion for rehearing and/or reconsideration en banc,

extending the time to file to May 29, 2015.

4.    The Court granted that motion.

5.    Appellees/Cross-Appellants now request a second extension of time, for seven

days, to June 5, 2015.

6.    Good cause exists to grant this request. This is a case of substantial importance

to the State, and for that reason, it requires additional time to fully brief the State’s

reasons for seeking rehearing and/or reconsideration en banc. Also, the undersigned

attorney has been brought into this appeal as attorney-in-charge and has needed the

additional time to familiarize herself with with the record, the previously filed briefs,

and the legal issues.




Appellees’/Cross-Appellants’ Second Unopposed Motion for Extension of Time to File
Motion for Rehearing and/or Motion for Reconsideration En Banc               Page 2
7.    This extension is not being sought for purposes of delay but rather so that a

thorough and clear motion for rehearing and/or reconsideration en banc may be

presented to the Court.

8.    Appellant/Cross-Appellee is not opposed to this motion.

9.    Wherefore, Appellees/Cross-Appellants Glenn Hegar, Comptroller of Public

Accounts of the State of Texas, and Ken Paxton, Attorney General of Texas, request

that this motion be granted, and that the time for filing a motion for rehearing and/or

reconsideration en banc be extended to June 5, 2015.

                           Respectfully submitted,

                           KEN PAXTON
                           Attorney General

                           CHARLES E. ROY
                           First Assistant Attorney General

                           JAMES E. DAVIS
                           Deputy Attorney General for Civil Litigation

                           ROBERT O’KEEFE
                           Division Chief
                           Financial Litigation, Tax, and Charitable Trusts Division

                            /s/ Cynthia A. Morales
                           CYNTHIA MORALES
                           State Bar No. 14417420
                           Attorney-in-Charge




Appellees’/Cross-Appellants’ Second Unopposed Motion for Extension of Time to File
Motion for Rehearing and/or Motion for Reconsideration En Banc               Page 3
                           CHARLES K. ELDRED
                           State Bar No. 00793681

                           Financial Litigation, Tax, and Charitable Trusts Division
                           P.O. Box 12548
                           Austin, Texas 78711-2548
                           Phone: 512-475-4470
                           Fax: 512-477-2348
                           cynthia.morales@texasattorneygeneral.gov
                           charles.eldred@texasattorneygeneral.gov

                           Attorneys for Appellees/Cross-Appellants



                       CERTIFICATE OF CONFERENCE

     I certify that I conferred with Doug Sigel, counsel for Appellant/Cross-
Appellee, and he does not oppose this Motion:


                           /s/ Charles K. Eldred
                           Charles K. Eldred



                           CERTIFICATE OF SERVICE

       I certify that a copy of this document was served on May 28, 2015, on Doug
Sigel, counsel for Appellant/Cross-Appellee, to doug.sigel@ryanlawllp.com via File
& ServeXpress.


                           /s/ Cynthia Morales
                           Cynthia Morales




Appellees’/Cross-Appellants’ Second Unopposed Motion for Extension of Time to File
Motion for Rehearing and/or Motion for Reconsideration En Banc               Page 4